Name: 85/25/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe; NA;  economic policy;  agricultural policy;  agricultural structures and production
 Date Published: 1985-01-16

 Avis juridique important|31985D002585/25/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic) Official Journal L 013 , 16/01/1985 P. 0023 - 0024*****COMMISSION DECISION of 5 December 1984 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic) (85/25/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/513/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 82/786/EEC (4), and in particular Article 13 thereof, Whereas the French Government forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC the following provisions: - Decree No 83/442 of 1 June 1983 on the modernization of farms, - Ministerial Order of 1 June 1983 on skill and competence in agriculture, - Ministerial Order of 1 June 1983 on the interest rates on special modernization loans granted by regional agricultural credit banks, - Ministerial Order of 1 June 1983 on the amounts of aids and ceilings, - Ministerial Order of 1 June 1983 on the amounts of the reduced interest loans, - Circular DIAME/SSME/N.83 of 15 June 1983 on the development plans, - Circular DIAME/SSME/C.83 on investment aids for the modernization of farms, development plans and other aids, modernization aids, - Circular DIAME/SSME/C.83 No 5016 of 10 June 1983 on the subsidies for livestock buildings - pig farming, - Circular DIAME No 5006 of 9 February 1982 on investment aids for farms - situation of the GAEC; Whereas Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC require the Commission to determine whether, having regard to the abovementioned submission, the existing provisions in France for the implementation of Directive 72/159/EEC and of Titles III and IV of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned regulations and administrative provisions meet the requirements of Directives 72/159/EEC and 75/268/EEC as well as the requirements of Council Regulations (EEC) No 1945/81 (5) and (EEC) No 1946/81 (6) of 30 June 1981 restricting investment aids for pig and milk production, with the exception of those provided for in Circular DIAME No 5006 of 9 February 1982 for multiplying the ceilings laid down in Regulations (EEC) No 1945/81 and (EEC) No 1946/81, in so far as this circular deals with joint farming ventures established from a single farm; Whereas, however, the preceding remark does not justify a negative decision as regards the eligibility of the various measures envisaged; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the regulations and administrative provisions set out in the recitals, the existing provisions for the implementation of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC in France continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC, with the exception of the provisions in Circular DIAME No 5006 of 9 February 1982 relating to milk and pig production, in so far as this circular deals with the joint farming ventures established from a single farm. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 285, 30. 10. 1984, p. 13. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 327, 24. 11. 1982, p. 19. (5) OJ No L 197, 20. 7. 1981, p. 31. (6) OJ No L 197, 20. 7. 1981, p. 32.